Citation Nr: 0638447	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that rating decision, the RO denied service 
connection for PTSD and denied reopening of a previously 
denied claim for service connection for schizophrenia.  The 
veteran's disagreement with that decision led to this appeal.  
The veteran testified before the undersigned at a hearing 
held at the RO in July 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD and 
reopening of his claim for service connection for 
schizophrenia, which was previously denied by the RO in a 
rating decision dated in February 1971.  The RO provided the 
veteran with notice of his appellate rights at that time.  
The veteran did not appeal, and the February 1971 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Review of the record shows that at the time the veteran filed 
his original claim for service connection for a mental 
disability in December 1970, he reported that while he was in 
service he received treatment for mental disability at the 
"Base Hospital - Hanau, Germany."  In its January 1971 
request for records from the National Personnel Records 
Center (NPRC), the RO stated that the veteran had alleged 
treatment for mental disease at the "Base hospital 'Honou,' 
Germany."  The RO specifically requested the veteran's 
service entrance and discharge physical examination reports 
and all clinical records, but it did not specifically request 
mental health clinic records.  In January 1971, NPRC 
furnished the service entrance and discharge examination 
reports, chronological records of medical care, and 
laboratory and X-ray reports.  Those records show that the 
veteran's unit was Co B, 14th QM Bn, APO 165, New York, NY, 
and that he received treatment and was examined for his 
discharge examination at a U.S. Army dispensary Hanau, 
Germany, variously identified in the records as: Francois 
Dispensary APO 165 Hanau; Francois Disp, 3rd Armd Div Arty, 
APO 165 New York, NY; and US Army Hospital Frankfurt Branch 
Dispensary #5 Hanau, APO 165 US Forces.  

The records received from NPRC show that at the time of his 
service discharge examination in December 1962 the veteran 
gave a history of depression or excessive worry and nervous 
trouble, having denied such at his service entrance 
examination in January 1961.  As it is possible that mental 
health clinic records or consultations may have been filed 
separately from the veteran's regular service medical records 
and in view of the misspelling of Hanau in the original 
request for service medical records, it is the judgment of 
the Board that additional action should be undertaken to 
attempt to obtain any mental health clinic or consultation 
reports that may be available for the veteran, and which may 
have originated at the Army health care facility at Hanau, 
Germany, variously identified as: Francois Dispensary APO 165 
Hanau; Francois Disp, 3rd Armd Div Arty, APO 165 New York, 
NY; and  US Army Hospital Frankfurt Branch Dispensary #5 
Hanau, APO 165 US Forces.  

The Board notes that in a memorandum dated in June 2006, the 
RO stated that it had requested treatment records dated from 
1965 to the present from the VA Medical Center (VAMC) in Los 
Angeles, California, and that in March 2004, the VAMC had 
replied they had no medical records for the veteran.  Review 
of the record shows that in March 1970, the RO in Los 
Angeles, California, received notice that the veteran had 
been admitted to the VA hospital in Los Angeles, California.  
A VA Form 10-2827, Application for Outpatient Treatment, 
dated in November 1970 shows that a VA eligibility clerk 
telephoned the VA hospital in Brentwood, California, and on 
the form noted "MHB [maximum hospital benefits] 5-7-70 - VAH 
- Brentwood, Calif."  In addition, the claims file includes 
a copy of a March 1971 request from the Social Security 
Administration (SSA) to the VA hospital in Chicago, Illinois, 
requesting a hospital summary pertaining to the veteran's VA 
hospitalization from December 1970 to January 1971.  The 
section of the form for VA response shows that the Chief of 
he Medical Administration Division of the VA hospital stated 
that the veteran was hospitalized at the VA hospital, Downey, 
Illinois, from December 1970 to January 1971 and said that 
the veteran was also hospitalized at the VA hospital, Los 
Angeles, California, on March 2, 1970.  

Based on the information outlined in the above paragraph, it 
is evident that the veteran was hospitalized at the VA 
hospital in Downey, Illinois, from December 1970 to 
January 1971.  The summary of that hospitalization is of 
record.  It is also evident that the veteran was hospitalized 
at the VA hospital in Los Angeles (Brentwood), California, 
from March 2, 1970, to May 7, 1970.  No records of that 
hospitalization are of record, and given the availability of 
specific information as to the dates of that hospitalization, 
additional action should be taken to attempt to obtain any 
medical records that may be available, from a Federal 
repository or otherwise, as they may be pertinent to the 
veteran's claims.  

The Board also notes that the veteran has reported that he 
has been receiving SSA disability benefits for his 
schizophrenia since 1972.  That he applied for such benefits 
is confirmed by the SSA medical request form to VA dated in 
March 1971.  VA has a duty to obtain Social Security 
Administration records when it has actual notice that the 
veteran is receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, action should be taken to contact the 
SSA and obtain and associate with the claims file copies of 
the veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  

At the November 2006 hearing, the veteran testified that he 
receives continuing treatment for schizophrenia and group 
therapy for PTSD at Beverly Morgan Park Mental Health Center 
in Chicago.  He testified that he had received treatment 
there for many years and his most recent appointment had been 
June 13, 2006, and that his next appointment was scheduled 
for August 18, 2006.  The Board recognizes that in 2004, the 
RO made multiple requests for records from the Beverly Morgan 
Park Mental Health Center.  Although no reply was received 
from that facility in 2004, in view of the veteran's 
testimony concerning ongoing treatment there, it is the 
judgment of the Board additional action should be taken to 
attempt to obtain the veteran's psychiatric treatment records 
from that facility.  The Board notes that at a December 1982 
VA psychiatric examination in conjunction with a claim for 
pension, the psychiatrist noted that the veteran had been 
receiving treatment at the Beverly Morgan Park Mental Health 
Center since 1972 and that it was within the Chicago 
Department of Public Health.  As the record indicates there 
is some question as to the correct street address for the 
Beverly Morgan Park Mental Health Center, which by some 
accounts is 1971 West 111th Street and by others is 1987 West 
111th Street, specific action should be taken to obtain and 
verify the correct street address when requesting records 
from that facility.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and 
request that a search be made for any 
mental health clinic records or 
consultation reports for the veteran in 
1962, and which may have originated at 
the Army health care facility at Hanau, 
Germany, variously identified as: 
Francois Dispensary APO 165 Hanau; 
Francois Disp, 3rd Armd Div Arty, APO 165 
New York, NY; and US Army Hospital 
Frankfurt Branch Dispensary #5 Hanau, APO 
165 US Forces.  During that time, the 
veteran was assigned to Co B, 14th QM Bn, 
APO 165, New York, NY.  All action taken 
to obtain the requested records should be 
documented fully in the claims file and 
every lead as to the location of the 
requested records should be followed to 
its logical conclusion.  

2.  Take appropriate action to obtain and 
associate with the claims file VA medical 
records, to include a hospital summary, 
pertaining to the veteran's 
hospitalization at the VA Hospital in Los 
Angeles (Brentwood), California, from 
March 2, 1970, to May 7, 1970.  Assure 
that all reasonable action to obtain the 
requested records, to include searching 
the appropriate Federal records 
repository if necessary, is completed.  
All action taken to obtain the requested 
records should be documented fully in the 
claims file and every lead as to the 
location of the requested records should 
be followed to its logical conclusion.  

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) dated from 1971 to the 
present and the medical records upon 
which the decisions were based.  The 
attention of the SSA should be 
respectfully invited to 38 U.S.C. § 5106.  

4.  With appropriate release 
authorization from the veteran, take 
action to obtain and associate with the 
claims file medical records and 
evaluation reports, including histories, 
covering treatment from 1972 to the 
present for the veteran from the Beverly 
Morgan Park Mental Health Center in 
Chicago, Illinois.  Specific attention 
should be directed to obtaining and 
verifying the correct street address, 
which has been variously reported as 1971 
West 111th Street and 1987 West 111th 
Street.  If necessary, contact the 
Chicago Department of Health to verify 
the address and/or obtain the records, to 
include current as well as any retired 
records.  

5.  Then, undertake any additional 
required development, to include 
obtaining a VA psychiatric examination 
and nexus opinion if additional credible 
evidence is obtained indicating that the 
veteran received mental health treatment 
or evaluation in service.  Such evidence 
would include, but is not necessarily 
limited to, additional service medical 
records such as mental health clinic 
records or consultation reports.  If such 
an examination is ordered, the examiner 
should be requested to identify all 
current acquired psychiatric disorders, 
including ruling out or confirming a 
diagnosis of PTSD.  Then, the examiner 
should be requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current acquired psychiatric disorder 
had its onset in service or is causally 
related to any incident of service.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

6.  Thereafter, readjudicate the issues 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
schizophrenia and entitlement to service 
connection for PTSD.  If any benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should be provided the opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R.W. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


